DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                          DARRIUS JOHNSON,
                              Appellant,

                                      v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D17-2768

                               [April 11, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Lisa Porter, Judge; L.T. Case No. 13-4679 CF10A.

  Carey Haughwout, Public Defender, and Erika Follmer, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley B. Moody, Attorney General, Tallahassee, and Marc B.
Hernandez, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and LEVINE, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.